Citation Nr: 1219821	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-07 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia, to include as secondary to an umbilical hernia.

2.  Entitlement to an increased disability rating, in excess of zero percent, for an umbilical hernia.  


REPRESENTATION

Appellant (the Veteran) is represented by: Barry P. Allen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 3, 1967 to August 11, 1967.    

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the RO in Nashville, Tennessee.

In January 2012, the Veteran presented testimony at a Board hearing, which was chaired by the undersigned Veterans Law Judge, seated in Nashville, Tennessee.  A transcript of the hearing is associated with the claims file.  Following the hearing, the record was held open for 60 days so the Veteran could submit additional evidence.  Additional evidence was received in April 2012, along with a waiver of the Veteran's right to have that evidence considered initially by the RO.

The appeal is REMANDED to the RO.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A notice letter from the Social Security Administration (SSA) dated in December 1983 indicates that the Veteran was in receipt of SSA disability benefits starting in February 1984.  It does not appear that records from SSA have been requested.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Board denied an application to reopen a claim for service connection for schizophrenia.  The Board acknowledged the existence of outstanding records held by SSA, but concluded that the records would be irrelevant, as the veteran was awarded SSA disability benefits years after service (suggesting that any records held by SSA would relate only to the severity of the psychiatric disorder).  The United States Court of Appeals for Veterans Claims (the CAVC) held that VA was nevertheless required to request the records from SSA, as SSA's award of benefits was based on the same condition for which the veteran was now seeking service connection, and in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio, 16 Vet. App. at 187-88.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  

The Board notes that, in an October 2011 rating decision, the RO denied a disability rating in excess of zero percent for the Veteran's service-connected umbilical hernia.  The Veteran disagreed with that decision in correspondence received in April 2012.  To date, a Statement of the Case has not been sent to the Veteran on the issue of increased rating for the service-connected umbilical hernia.  Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2011); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case pertaining to the issue of an increased disability rating, in excess of zero percent, for the service-connected umbilical hernia.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the Statement of the Case.  See 38 C.F.R. § 20.202 (2011).  

2.  Make as many requests as are necessary to obtain any decisions and supporting medical records from the SSA regarding the Veteran's application for disability benefits, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  Associate any records received with the claims file, as well as any negative responses to requests for records.  

3.  Readjudicate the issue of service connection for a left inguinal hernia, to include as secondary to an umbilical hernia.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



